

116 S3272 IS: To provide for a safe to report policy relating to alleged instances of sexual assault involving members of the Armed Forces.
U.S. Senate
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3272IN THE SENATE OF THE UNITED STATESFebruary 11, 2020Mrs. Gillibrand (for herself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo provide for a safe to report policy relating to alleged  instances of sexual assault involving
			 members of the Armed Forces.
	
		1.Safe to report policy applicable across the Armed Forces
 (a)In generalThe Secretary of Defense shall, in consultation with the Secretaries of the military departments and the Secretary of Homeland Security, prescribe in regulations a safe to report policy described in subsection (b) that applies with respect to all members of the Armed Forces (including members of the reserve components of the Armed Forces) and cadets and midshipmen at the military service academies.
 (b)Safe To report policyThe safe to report policy described in this subsection is a policy under which a member of the Armed Forces who is the alleged victim of sexual assault, but who may have committed minor collateral misconduct at or about the time of such sexual assault, or whose minor collateral misconduct is discovered only as a result of the investigation into such sexual assault, may report such sexual assault to proper authorities without fear or receipt of discipline in connection with such minor collateral misconduct absent aggravating circumstances that increase the gravity of the minor collateral misconduct or its impact on good order and discipline.
 (c)Minor collateral misconductFor purposes of the safe to report policy, minor collateral misconduct shall include any of the following:
 (1)Improper use or possession of alcohol. (2)Consensual intimate behavior (including adultery) or fraternization.
 (3)Presence in an off-limits area. (4)Such other misconduct as the Secretary of Defense shall specify in the regulations under subsection (a).
 (d)Aggravating circumstancesThe regulations under subsection (a) shall specify aggravating circumstances that increase the gravity of minor collateral misconduct or its impact on good order and discipline for purposes of the safe to report policy.